DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Notice of Appeal filed on 11/20/2020 and Pre-Brief Appeal Conference decision dated 12/28/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.

Response to Arguments
Applicant’s arguments with respect to pending claims 1, 3-10, 12-19 and 21-23 have been carefully examined but they are considered moot in view of the new rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stavrou et al. US 2017/0161478 A1 (hereinafter Stavrou) in view of Tischart et al. US 2018/0183789 A1 (hereinafter Tischart) and further in view of Lee et al. US 2017/0227995 A1 (hereinafter Lee).
Regarding claim 1, Stavrou substantially discloses:
A method for attack detection in biometric authentication, implemented by a mobile terminal device, the method comprising (Method, apparatus, system and storage medium for authentication users of an electronic device by using data collected from sensors (e.g. accelerometer, gyroscope) and a “behavior model of the user” to “effectively separate legitimate users of devices from imposters, to protect the users from device theft or misuse that can result in malicious and harmful activities being performed on their behalf using data and applications from on their devices and online accounts” (Stavrou: e.g. par. 4, 6-8, 29). A user (at the mobile device terminal) is determined (diagnosed) to be an attacker (impostor) in accordance with a “confidence level desired for the diagnosis” (of the user) and a corresponding selectable “probability threshold” that can be individualized for each user (Stavrou: e.g. par. 120-127, 130-131; Fig. 2), where the confidence level and sensor data are also used for training purposes (Stavrou: e.g. par. 150-160; Fig. 2)):
obtaining the sensor data of the mobile terminal device  (Stavrou: e.g. par. 4, 8; “authentication of users of an electronic device includes collecting data from an actual user of an electronic device including touch measurements, measurements from an accelerometer, measurements from a gyroscope, application context, and power measurements of the electronic device by an authentication engine” via “a sensor manager”. Sensor data is monitored, collected and analyzed “periodically using a timer” (Stavrou: e.g. par. 111, 117-118), and over a “pre-defined time window” (Stavrou: e.g. par. 34; Fig. 1, 2), such that the user authentication (step 103 of Fig. 1) is performed on data monitored (and collected) within the pre-, and the sensor data comprises acceleration sensor data of the mobile terminal device indicating accelerations of the mobile terminal device in x, y, and z axes of a three-dimensional space, and/or gyroscope data of the mobile terminal device indicating angular velocities in the x, y, and z axes of the three-dimensional space (Stavrou: e.g. par. 34, 66-72, 77-83, 104; “The accelerometer can provide acceleration values in a suitable unit (such as SI unit (m/s2-meter per seconds square)) on [X, Y, Z] axes to the sensor manager 304. The gyroscope can measure the rate of rotation around the local [X, Y, Z] axes of the electronic device 301 and provide the measured rate of rotation to the sensor manager 304. In an example embodiment, the gyroscope can measure the rate of rotation in radians/second”).
Stavrou does not appear to expressly disclose a risk level of a user. However, Tischart discloses user authentication “techniques” where a risk level of a user depends on and is associated with the device used for secure access (Tischart: par. 54). The “techniques” determine a plurality of risk levels of a user; when the determined risk level is acceptable, the user is authenticated based on the provided “initial identity data”; when the determined risk level is unacceptable, “additional identity data must be provided” and the user is authenticated based on the initial identity data combined with the additional identity data (Tischart: par. 59, 62). The quantity of the additional identity data that must be provided increases with the determined risk level (Tischart: par. 63-66). The authentication techniques are directed at analyzing user behavior for detecting and mitigating attacks, based on determined behavior anomalies (“that indicate potential threats”) and associated risk levels (Tischard: par. 35-36, 43; see also par. 53-57). Thus, a higher risk level is indicative of a higher probability of an actual attack(er). It 
obtaining a risk level of a user corresponding to the mobile terminal device.
In the context of Stavrou modified, user initial and additional identity data is collected during the (periodic) pre-defined time windows (of Stavrou: par. 34, 181). Stavrou as modified above, does not appear to expressly disclose 
determining a time length for collecting sensor data of the mobile terminal device based on the obtained risk level of the user. 
However, Lee discloses an authentication method similar to Stavrou (Lee: par. 7-8, 37, 65), where a window size (time) for collecting sensor data is configured (to 6 seconds) to authenticate a “target [enrolled] user” with sufficient accuracy (low FAR and FRR percentages) (Lee: par. 34, 65-67, 83, 99). Moreover, “This system and method are secure even against the masquerading attacks where an adversary tries to mimic the user's behavior [corresponding to the “maximum” risk value of Tischart: par. 66]. Here, 'secure' means that the attacker cannot cheat the system via performing these spoofing attacks and the system should detect these attacks in a short time”; more specifically, “within only three windows [e.g. 18 seconds], the probability for the attacker to escape from detection is (1-0.9)3=0.1%” (Lee: par. 78-83). It would have been attack determination) models is performed when the confidence score of the authentication is below a predefined threshold, to compensate for gradual changes in user behavior and thus, to bring the confidence score to “normal values”. Accordingly, Stavrou in view of Tischart and Lee discloses the aforementioned limitation as well as the limitation
obtaining the sensor data of the mobile terminal device for the determined time length, and further discloses:  
inputting the sensor data and the risk level of the user into an attack determination model (The risk level of the user is required at least to be used by the decision logic, to be compared with threshold values (Tischard: e.g. par. 36, 59)); and as a user feature to “separate each user from the rest”, thus customizing machine learning parameters to optimize “accuracy within statistical error bounds” (Stavrou: par. 31)) to determine whether an attack occurs in the biometric authentication (“checking for a deviation of the collected data [above] by the authentication engine from a behavior model of the user; and enforcing at least one access control policy on the electronic device by an enforcement engine”; “Embodiments herein compare the behavior currently being observed to a baseline of legitimate observations” to “decide whether they fit the normal patterns of behavior or not” (Stavrou: e.g. par. 4, 29-30). “The electronic device can use algorithms that are capable of detecting outliers with respect to the baseline distribution and placing a bound [threshold] on how many outliers can be permitted. Exceeding this bound is an indication of the user being an impostor”; on detecting deviations above the bound (threshold), the electronic device enforces access control policies, e.g. blocking applications and locking the electronic device (Stavrou: e.g. par. 33-34, 120-127)), wherein the attack determination model is trained by using the risk level of the user and sensor training data obtained based on sensor data of the mobile terminal device collected when the mobile terminal device performed biometric authentication historically (The attack determination model is trained  (training phase) by 
The aforementioned covers all the limitations of claim 1.

Regarding claims 3-9, the rejection of claim 1 under 35 U.S.C 103 is incorporated herein. In addition, Stavrou in view of Tischard and Lee substantially discloses:
 (3) The method according to claim 2, wherein the attack determination model includes a determination threshold, and the determination threshold is set based on the risk level of the user corresponding to the mobile terminal device (Stavrou: e.g. par. 120-127, 130-131; and further modified by Tischard and Lee as outlined for the rejection of claim 1).
(4) Obtaining information of a model of the mobile terminal device; and wherein inputting the sensor data into an attack determination model to determine whether an attack occurs in the biometric authentication comprises:
inputting the sensor data and the information of the model of the mobile terminal device into the attack determination model to determine whether an attack occurs in the biometric authentication, wherein the attack determination model is trained by using sensor training data corresponding to the model of the mobile terminal device (“Embodiments herein enable porting to other devices by transferring the system functionality and profiles generated on one source device to other target devices. Of course, these will be considered as interim profiles on the target device and can be easily replaced/updated by running a collection and training process on the target 
(5) Wherein before inputting the sensor data into an attack determination model to determine whether an attack occurs in the biometric authentication, the method further comprises:
pre-processing the sensor data by performing at least one of the following operations on the sensor data: filtering operation, boundary detection operation, or length normalization operation, to obtain pre-processed sensor data ((“After collecting the raw [sensor] data, features are extracted”. “In order to select the best feature set, a subset of features are selected by dropping the quartiles (5 each for diameter, pressure, speed, and acceleration)”. A “subset of the available sensor features can be used, as one or more of the features may be correlated. The features are used to represent characteristics of the user, which describe the behavior of the user and, at the same time, are separating the user from other users”. The extracted features are further “standardized, in order to bring all the columns to the same range of values” (Stavrou: e.g. par. 5, 7, 88-90, 92-94)); and
wherein inputting the sensor data into an attack determination model to determine whether an attack occurs in the biometric authentication comprises:
inputting the pre-processed sensor data into the attack determination model to determine whether an attack occurs in the biometric authentication, wherein the attack determination model is trained by using pre-processed sensor training data which is obtained by pre-processing the sensor training data (As outlined for the rejection of claims 1 and 5, where sensor data features are extracted and pre-processed before inputting into the attack determination model).
(6) Wherein before inputting the sensor data into an attack determination model to determine whether an attack occurs in the biometric authentication, the method further comprises:
performing feature extraction on the sensor data to obtain the sensor data with features extracted (“After collecting the raw [sensor] data, features are extracted”. “In order to select the best feature set, a subset of features are selected by dropping the quartiles (5 each for diameter, pressure, speed, and acceleration)”. A “subset of the available sensor features can be used, as one or more of the features may be correlated. The features are used to represent characteristics of the user, which describe the behavior of the user and, at the same time, are separating the user from other users”. The extracted features are further “standardized, in order to bring all the columns to the same range of values” (Stavrou: e.g. par. 5, 7, 88-90, 92-94)); and
wherein inputting the sensor data into an attack determination model to determine whether an attack occurs in the biometric authentication comprises:
inputting the sensor data with features extracted into the attack determination model to determine whether an attack occurs in the biometric authentication, wherein the attack determination model is trained by using sensor training data with features extracted which is obtained by performing feature extraction on the sensor training data (As outlined for the rejection of claims 1 and 5 where sensor data features are extracted and pre-processed before inputting into the attack determination model).
(7) The method according to claim 6, wherein the acceleration sensor data of the mobile terminal device is measured by an acceleration sensor of the mobile terminal device, and the gyroscope data is measured by a gyroscope of the mobile terminal device (Stavrou: e.g. par. 34); and wherein the sensor data with features extracted comprises:
an average, a standard deviation, a median, a maximum, a minimum, and/or an integral of measurements of the acceleration sensor of the mobile terminal device in the x, y, and z axes of the three-dimensional space (Stavrou: par. 66-76, 94; Fig. 14a-b); and/or
an average, a standard deviation, a median, a maximum, a minimum, and/or an integral of measurements of the gyroscope of the mobile terminal device in the x, y, and z axes of the three dimensional space (Stavrou: par. 77-87, 94. Fig. 14a-b).
(8) The method according to claim 6, wherein the sensor data with features extracted also comprises a time length of performing the biometric authentication (Stavrou: e.g. par. 34, 36-37, 100; and as outlined for the rejection of claim 1 in view of Tischart and Lee).
(9) Adjusting a security authentication level of the biometric authentication based on an output result of the attack determination model, wherein the higher a probability of attack occurrence is indicated by the output result, the higher the security authentication level of the biometric authentication becomes after the adjustment (The “authentication engine 302 can select a threshold and diagnose as positive every matrix entry whose value is bigger than the threshold”; the “authentication engine 302 can compute pairs of values for FRR and FAR for each threshold by varying the threshold for fstress, and attack determination) models to bring the confidence score of authentication to “normal values” (Lee: par. 9, 75-77)).

Regarding claims 10 and 12-18, they correspond to claims 1 and 3-9 respectively, and claims 10 and 12-18 do not disclose beyond the features of claims 1 and 3-9. Therefore, claims 10 and 12-18 are rejected under 35 U.S.C 103, as being unpatentable over Stavrou in view of Tischard and Lee, for the same reasons outlined for the rejection of claims 1 and 3-9.
	
Regarding claims 19 and 21-23, they correspond to claims 1 and 3-5 respectively, and claims 19 and 21-23 do not disclose beyond the features of claims 1 and 3-5. Therefore, claims 19 and 21-23 are rejected under 35 U.S.C 103, as being unpatentable over Stavrou in view of Tischard and Lee, for the same reasons outlined for the rejection of claims 1 and 3-5.






Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JUNG W KIM/           Supervisory Patent Examiner, Art Unit 2494